In Prohibition. On motion to dismiss and motion for sanctions. Motion to dismiss granted.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Motion for sanctions granted. Respondent shall file a bill and documentation in support of an award for attorney fees, in accordance with the guidelines set forth in DR 2-106, within 20 days. The bill and documentation should detail the expenses and approximate amount of compensation and fringe benefits, if any, that have been or will be paid to counsel in connection with defending respondent in this frivolous prohibition action. Relator may file objections to respondent’s bill and documentation *1492within 10 days of the filing of the bill and documentation, and respondent may file a reply to relator’s objections, if any, within 5 days of the filing of the objections.
O’Donnell and Lanzinger, JJ., would deny the motion for sanctions.